

117 HR 5103 IH: Quality Higher Education Act of 2021
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5103IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Ms. Wilson of Florida (for herself, Mrs. Beatty, Ms. Blunt Rochester, Mr. Butterfield, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Mrs. Hayes, Ms. Jackson Lee, Ms. Kelly of Illinois, Mr. Meeks, Ms. Norton, Mr. Payne, Ms. Pressley, Mr. Trone, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to initiate a negotiated rulemaking process with respect to when an institution of higher education fails to meet accreditation standards, and for other purposes.1.Short titleThis Act may be cited as the Quality Higher Education Act of 2021.2.Rulemaking requirements for accrediting agency recognition(a)RulemakingThe Secretary of Education shall initiate a negotiated rulemaking process to—(1)establish a common set of steps or consequences each accrediting agency or association shall follow when any institution of higher education subject to the jurisdiction of such agency or association fails to meet the accreditation standards selected or set by such agency or association pursuant to section 496(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(5)), as amended by this section; and(2)establish the list of standards (and a definition for each such standard) that shall be used by each accrediting agency or association for purposes of section 496(a)(5)(A) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(5)(A)) for each of the following domains:(A)Completion (which may include standards on graduation rates or rates of transfer from a 2-year to a 4-year institution).(B)Workforce participation (which may include standards on rates of licensure, job placement, or employment).(C)Measures that assess the progress of an institution toward meeting the standards for completion and workforce participation (which may include standards on retention rates and persistence rates).(b)Recognition of accrediting agency or associationSection 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking subparagraphs (A) through (J) and inserting the following:(A)success with respect to student achievement in relation to the institution’s mission (except that the agencies and associations described in paragraph (2)(A)(ii) shall not be subject to this subparagraph), which—(i)shall be assessed using at least 1 standard selected by the agency or association from a list of options for such standards established and defined by the Secretary under section 2(a) of the Quality Higher Education Act of 2021 for each of the following domains—(I)completion;(II)workforce participation; and(III)measures that assess progress toward meeting the completion and workforce participation standards;(ii)may be assessed using different standards selected under clause (i) for each peer group of institutions, as such groups are defined by the agency or association, except that—(I)each standard selected for a peer group of institutions shall be the same standard for, and shall be applied consistently to, all the institutions in the peer group; and(II)such a peer group of institutions cannot be based solely on—(aa)the demographic characteristics of the students attending such institutions; or(bb)the sector of the institution (including whether the institution is a public institution, a proprietary institution, or a nonprofit institution);(iii)shall be assessed using a single performance benchmark established by the agency or association for each standard selected under clause (i), which shall be the same performance benchmark for all institutions for the standard for which the benchmark is established (without regard to the peer group of an institution), except that such a performance benchmark may differ for each category of educational programs (as defined in section 435(a)(9)(E)) offered by institutions, as long as the performance benchmark for any such category is the same performance benchmark for all institutions (without regard to the peer group of an institution); and(iv)in the case of an institution defined in section 101(a), may include consideration of—(I)the historical significance of the institution; and(II)whether the institution is one of the only physical locations at which postsecondary education is provided in the geographic area;(B)student achievement outcomes and program outcomes disaggregated by the subgroups specified in section 153(a)(3)(A) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3)(A));(C)credentials, as measured by the value of such credentials to the earners of such credentials;(D)curricula, including program length, course sequencing, and objectives related to credentialing;(E)faculty;(F)student support services;(G)recruiting and admissions practices, academic calendars, catalogues, publications, and grading; and(H)fiscal and administrative capacity (which shall include the institution’s governance) as appropriate to the specified scale of operations;;(B)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and(C)by inserting after paragraph (5) the following:(6)such agency or association shall make available on a publicly accessible website, up-to-date information on—(A)the institutions in each peer group of institutions that are subject to the jurisdiction of such agency or association;(B)the student achievement standards selected by the agency or association under paragraph (5) for each peer group of institutions, the rationale for the selection of such standards, and how such standards are factored into the accreditation process;(C)the performance benchmark established for each standard selected by the agency or association under paragraph (5) and the rationale for the establishment of such performance benchmark;(D)the institutions that failed to meet such standards; and(E)any sanction, adverse action, or other action taken with respect to an institution and the reason for such sanction or adverse action; and;(2)in subsection (g), in the last sentence, by striking Nothing in and inserting the following: Except as otherwise specified in subsection (a)(5)(A) and section 2(a) of the Quality Higher Education Act of 2021, nothing in;(3)in subsection (o), in the second sentence, by striking Notwithstanding and inserting the following: Except as otherwise provided in subsection (a)(5)(A) and section 2(a) of the Quality Higher Education Act of 2021 and notwithstanding;(4)in subsection (p), by striking Nothing and inserting Except as otherwise provided in subsection (a)(5)(A) and section 2(a) of the Quality Higher Education Act of 2021, nothing; and(5)by adding at the end the following:(r)Evaluation of quality and achievement measures(1)In generalThe Secretary shall direct the National Advisory Committee on Institutional Quality and Integrity to—(A)regularly evaluate the effectiveness of the performance benchmarks established and standards selected by accrediting agencies and associations under subsection (a)(5)(A); and(B)compare similarly situated accrediting agencies or associations, whose similarity may not be determined solely by the educational sector to which the institutions being evaluated belong, based on the performance benchmarks and standards used in subsection (a)(5)(A) by such agencies and associations.(2)Accreditor standardsThe Secretary may require an accrediting agency or association to review and revise the standards selected, or the performance benchmarks established, by such agency or association, if the Secretary determines that the standards are not appropriate for the peer group of institutions for which such standards were selected, or that the performance benchmarks for standards for the domains listed in subsection (a)(5)(A)(i) are too low..